DETAILED ACTION
1.	This action is responsive to the following communication: November 1, 2021 Request for Continued Examination filed.
  
Allowable Subject Matter
2.	Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 21, 30 and 38, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Jackson Ngoe Ki Pang (US Pub. 2016/0357424 A1) teaches the limitation: “initial view of a graph 500 in the dynamic graph interface.  Graph 500 presents logical entities of application 502 "nprd." The graph presents a plurality of nodes such as node 508 and node 514.  Some nodes are fully expanded such as node 514, which is represented as a filled in circle.  While collapsed nodes are visually district, such as node 508, which is represented as an outlined circle.  Lines between the nodes can represent edges of graph, or logical communication flows. In some embodiments, the dynamic graph interface can receive an input, such as a double click, on one of the nodes, and in response to the input can the graph interface can explode 410 the node in to a plurality of additional logical entities”. 
But the claims recite a different combination of limitation: “cause a user interface of a user device to display at least a portion of the graph; receive, via the user device, a first user input via the user interface indicating a new node for the graph; cause the user interface to display an element including a plurality of available relationship types and 

The prior art of Kiff teaches another combination, “creating and displaying an ontology representing a structure of a physical building and displaying them into relationships such as (first level hallway 1, third level hallway 2, etc…)”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Muddu teaches another combination, “event relationship discovery and mini graphs to displays said relationships”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 5, 2021